Case 9:18-cv-80176-BB Document 114-3 Entered on FLSD Docket 03/13/2019 Page 1 of 12




                     EXHIBIT C
Case 9:18-cv-80176-BB Document 114-3 Entered on FLSD Docket 03/13/2019 Page 2 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                         Case No. 9:18-cv-80176

   IRA KLEIMAN,
   as personal representative of
   the estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH,
   LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT,

         Defendant.
   _____________________________________/


                        WRIGHT’S SECOND REQUEST FOR PRODUCTION

          In accordance with Rule 34 of the Federal Rules of Civil Procedure, defendant Craig

   Wright requests that plaintiffs Ira Kleiman, as personal representative of the estate of David

   Kleiman, and W&K Info Defense Research LLC, produce within the time provided by the

   Federal Rules, originals of the documents identified below.

                                           I. DEFINITIONS

           As used in this request for production (the “Document Request”), the following terms

   and words have the following meanings:

          A.      “ATO” means the Australian Tax Office.

          B.       “Communications” means any oral, written, or electronic transmission of

   information, including, but not limited to, letters or correspondence, conversations, meetings,

   discussions, telephone calls, telegrams, telecopies, telexes, seminars, conferences, messages,

   facsimile transmissions, electronic mail, vistomail, notes or memoranda.
Case 9:18-cv-80176-BB Document 114-3 Entered on FLSD Docket 03/13/2019 Page 3 of 12




           C.      “Control” means in Your possession, custody, under Your direction, or available to

   You upon reasonable demand, and includes in the possession, custody, or available upon reasonable

   demand, of those under the direction of You or Your employees, subordinates, counsel, accountants,

   consultants, experts, parent, subsidiary or affiliated corporations, and any persons acting or

   purporting to act on Your behalf.

           D.      “Cryptocurrency” means any digital currency in which encryption techniques are

   used to regulate the generation of units of currency and verify the transfer of funds, operating

   independently of a central bank. It shall include, but not be limited to, Bitcoin, Bitcoin Cash, any

   other “forked” Bitcoin asset, and Etherium’s Ethers.

           E.      “Document” means any item within the scope of Rule 34 of the Federal Rules of

   Civil Procedure, including, without limitation, any written or graphic matter or other means of

   preserving thought or expression, all tangible things from which information or thoughts can be

   processed or transcribed, and all copies containing additional matter, however produced or

   reproduced, of any kind and description, in Your actual or constructive possession, custody, care,

   or control, that pertain directly or indirectly, in whole or in part, either to any of the subjects

   listed below or to any other matter relevant to this action, or which are themselves listed below

   as specific documents, including, but not limited to, the following: correspondence, memoranda,

   notes, messages, letters, telegrams, teletyped messages, facsimiles, electronic mail, text

   messages, social-media posts, bulletins, diaries, chronological data, minutes, books, reports,

   charts, ledgers, invoices, worksheets, receipts, computer memory, word processing data,

   computer printouts, work-product schedules, account records, patents, licenses, legal pleadings,

   minutes of directors’ meetings, minutes of shareholders’ or other meetings, work assignments,

   transaction files, statistical records, financial records, bank records, security agreements, testing




                                                      2
Case 9:18-cv-80176-BB Document 114-3 Entered on FLSD Docket 03/13/2019 Page 4 of 12




   reports, newspaper or magazine articles, stories or clippings, affidavits, pleadings, contracts,

   transcripts, surveys, graphic representations of any kind, photographs, graphs, microfilms,

   videotapes, tape recordings, motion pictures or other films, or information maintained in any

   electronic medium (including, but not limited to, information found in computer hard drives,

   flash drives, USB drives, pocket drives, CDs, backup tapes, metadata, and PDFs).

           F.        “Including” means “including without limitation.”

           G.        “News agency” means any person or entity that publishes content or makes

   content and information available to the public. This includes, but is not limited to, traditional

   media outlets (such as newspapers and magazines) on-line media outlets, blogs, videos, and

   podcasts.

           H.        “Plaintiffs” mean Ira Kleiman as the personal representative of the Estate of

   David Kleiman, and W&K Info Research Defense LLC (including any affiliates, subsidiaries,

   parent companies, principals) and their respective agents.

           I.        “Relating to” and “relate to” means directly or indirectly referring to, evidencing,

   discussing, defining, mentioning, reflecting, regarding, pertaining to, consisting of, concerning,

   recording, evaluating, or in any way logically or factually connected with the matter discussed or

   to which reference is made.

           J.        “You” / “Your” means the Plaintiffs in this action and any agent, employee, officer,

   director, attorney, independent contractor, or any other person acting at the direction of, or on behalf

   of, Plaintiffs.

                                   II.     RELEVANT TIME FRAME

           Unless specified in a request, this request includes and encompasses all responsive

   information from March 12, 2008 to the present.




                                                       3
Case 9:18-cv-80176-BB Document 114-3 Entered on FLSD Docket 03/13/2019 Page 5 of 12




                                        III.    INSTRUCTIONS

           1.      Plaintiffs should produce the documents as follows: (1) in the exact order in which

   they are kept in the ordinary course of business; or (2) classified according to the specific request(s)

   to which they are responsive.

           2.      To the extent that You do not have possession, custody, or control of any documents

   identified as responsive to a particular request herein, please indicate the lack of possession,

   custody, existence, or control of the responsive documents in Your response.

           3.      All electronic documents and e-mail are requested to be produced in electronic

   format by a forensically sound method, with all original metadata preserved and intact.

           4.      ESI should be produced as follows:

                   a.      Email, instant messaging, calendar, contacts, and word processing files

                           must be derived from the original electronic media and converted to single-

                           page .tiff images with accompanying system metadata (e.g., author,

                           recipient(s), “cc” recipient(s), “bcc” recipient(s), date and time of creation

                           and receipt, date and time of modification, etc.) and substantive metadata

                           (e.g., the substance of the changes, etc.), with all attachments. All

                           chronological metadata shall be standardized to Eastern Standard Time. Dr.

                           Wright reserves the right to request native format production for ESI. Upon

                           such request, Plaintiffs shall produce specific documents (identified by

                           Bates number or range) in original native electronic format.

                   b.      Dynamic files (e.g. databases, spreadsheets, project files, etc.) shall be

                           produced in original native format with all accompanying metadata, along




                                                      4
Case 9:18-cv-80176-BB Document 114-3 Entered on FLSD Docket 03/13/2019 Page 6 of 12




                         with all such software necessary to interpret the produced information if

                         such software is not readily commercially available.

                  c.     For all ESI not specified above, production shall be made in native format

                         with all accompanying metadata, along with all software necessary to

                         interpret the produced information if such software is not readily

                         commercially available, unless the Dr. Wright specifically agree to a

                         different form of production.

          5.      If any responsive document was, but no longer is, in Your possession, custody, or

   control, state the following for each document in Your response to this First Request for

   Production:

                  a.     the type of document (e.g., correspondence, memorandum, e-mail, etc.);

                  b.     the date of the document;

                  c.     any person(s) who created or edited the document;

                  d.     any person(s) who signed the document;

                  e.     any person(s) who received the document or a copy of it;

                  f.     any person(s) now in possession of the document;

                  g.     the substance of the document; and

                  h.     the disposition of the document, including the date of disposition.

          6.      This Request for Production of Documents does not seek the production of

   documents protected by the attorney-client privilege or work-product rule. However, if You

   withhold production of a document requested here as privileged, work product or on any other

   basis, please state the following in a privilege log for each document withheld:

                  a.     the type of document (e.g., correspondence, memorandum, e-mail);




                                                     5
Case 9:18-cv-80176-BB Document 114-3 Entered on FLSD Docket 03/13/2019 Page 7 of 12




                   b.     the date of the document;

                   c.     the person(s) who signed the document;

                   d.     the person(s) who received the document or a copy of it;

                   e.     the reason for non-production; and

                   f.     the substance of the document.

                              IV.    REQUESTS FOR PRODUCTION

          1.       All communications between David Kleiman and Craig Wright between March 12,

   2008 and April 26, 2013, that relate to or reference any business or professional relationship

   between them.

          2.       All documents that relate in any way or reference W&K Info Defense Research,

   LLC.

          3.       All documents that relate to David Kleiman’s work or association with or mining

   of cryptocurrency.

          4.       All documents that You received from any person or entity, including from David

   Kleiman, that reference or indicate his ownership in or of any bitcoin.

          5.       All documents and communications relating to agreements, contracts, invoices or

   leases between Dave Kleiman and Craig Wright, including the contracts referenced in any exhibit

   to the Amended Complaint.

          6.       All documents relating to invoices or requests for payment between Dave Kleiman

   and Craig Wright, including communications.

          7.       All documents relating to invoices or requests for payment between W&K Info

   Defense Research, LLC and Craig Wright, including communications.




                                                      6
Case 9:18-cv-80176-BB Document 114-3 Entered on FLSD Docket 03/13/2019 Page 8 of 12




          8.      All documents relating to any Belize companies, corporations, entities, or trusts, in

   which David Kleiman held any interest, including communications.

          9.      All documents relating to the GICSR Trust, including communications.

          10.     All documents relating to TTA-1-14, including communications.

          11.     All documents relating to Design by Human, Ltd. including communications.

          12.     All documents relating to the Panama Fund, including communications.

          13.     All documents relating to Gold bonds, including communications.

          14.     All documents relating to the Strasan Agreement, including communications.

          15.     All documents relating to C01N, including communications.

          16.     All documents relating to the COIN supercomputer, including communications.

          17.     All      documents   relating   to   the   Denariuz   Seychelles   Trust,   including

   communications.

          18.     All documents relating to the white paper entitled “Bitcoin: A Peer-to-Peer

   Electronic Cash System.”

          19.     All documents relating to the paper titled “Electronic

          20.     All documents relating to companies, corporations, trusts, or entities that

   incorporate the word “tulip” or “tulips” in its name or documents, including communications.

          21.     All documents and communications relating to the following Cryptocurrency

   wallets or addresses:

                  a.       1933phfhK3ZgFQNLGSDXvqCn32k2buXY8a;
                  b.       1MSUvGS9BEjpL35CKu7feF4HaPCXv2cht7; and,
                  c.       1 JjtxXmbC95sgn5kE2Hm92axA7hcbDkRhK.

          22.     All documents and communications relating to the following Cryptocurrency keys:

                  a.        56EC 672A 6B67 266A 5E21 1514 ADDA 0EB2 E545 EB7B;
                  b.        DBB7 E697 59EF D7FE EB4C F51B 4FF1 CFEB C941 FE6D;



                                                       7
Case 9:18-cv-80176-BB Document 114-3 Entered on FLSD Docket 03/13/2019 Page 9 of 12




                  c.        0AC1 SAFE 1F8D 3512 BE15 6909 B18B BF41 1F55 6274; and,
                  d.        DE4E FCA3 E1AB 9E41 CE96 CECB 18C0 9E86 5EC9 48A1.

          23.     All documents and communications relating to the United States Department of

   Homeland Security, including the following proposals:

                  a.        BAA 11-02-TTA 01-0127-WP: TTA 01 - Software Assurance: Software
                            Assurance through Economic Measures;
                  b.        BAA 11-02-TTA 05-0155-WP: TTA 05 - Secure. Resilient Systems and
                            Networks;
                  c.        BAA 11-02-TTA 09-0049-WP: TTA 09 - Cyber Economics; and,
                  d.        BAA 11-02-TIA 14-0025-WP: TIA 14 - Software Assurance MarketPlace
                            (SWAMP).

          24.     All documents and communications relating to any will or testament of David

   Kleiman, including a complete copy of the will attached as exhibit 17 to the Amended Complaint.

          25.     All documents and communication relating to David Kleiman’s ownership of

   intellectual property.

          26.     All documents and communication relating to David Kleiman’s ownership of

   Cryptocurrency.

          27.     All documents relating to the intellectual property referenced in paragraphs 3, 5, 7,

   12, 13, 14, 15, 18, 64, 66, 67, 68, 72, 76, 89, 95, 96, 97, 116, 118, 130, 131, 146, 147, 148, 152,

   158, 160, 171, 180, 187, 197, 200, 202, 204, 205, 209, 211, 212, and 213 of the Amended

   Complaint in this action.

          28.     All documents containing Dave Kleiman’s signature, including digital and

   handwritten signatures.

          29.     All documents identifying the bitcoin that You allege rightfully belong to Dave

   Kleiman’s estate.

          30.     All documents relating to communications between You and Patrick Paige

   regarding Cryptocurrency, Dave Kleiman, Craig Wright, or W&K Info Defense Research, LLC,



                                                    8
Case 9:18-cv-80176-BB Document 114-3 Entered on FLSD Docket 03/13/2019 Page 10 of 12




    including any documents received from Patrick Paige pursuant to any request for information,

    either formally or informally.

           31.     All documents relating to communications between You and Carter Conrad

    regarding Cryptocurrency, Dave Kleiman, Craig Wright, or W&K Info Defense Research, LLC,

    including any documents received from Patrick Paige pursuant to any request for information,

    either formally or informally.

           32.     All documents relating to Your internet search history relating to Cryptocurrency,

    Dave Kleiman, Craig Wright, or W&K Info Defense Research, LLC.

           33.     All documents relating to Coin-Exch Pty, LTD, including communications.

           34.     All documents relating to CoinExch Pty, LTD stock shares distributed to Louis

    Kleiman, including communications.

           35.     All documents relating to communications with You and any news agency relating

    to Cryptocurrency, Dave Kleiman, Craig Wright, or W&K Info Defense Research, LLC, including

    any documents provided to any such news agency and any documents received from any such

    news agency.

           36.     All documents relating to litigation filed by You from April 2013 through the

    present, with the exclusion of the above-captioned matter.

           37.     All executed engagement letters with Boies Schiller Flexner in this action.

           38.     All documents relating to Dave Kleiman’s autopsy report, including

    communications.

           39.     All documents relating to Dave Kleiman’s medical records from March 12, 2008

    through April 2013.




                                                    9
Case 9:18-cv-80176-BB Document 114-3 Entered on FLSD Docket 03/13/2019 Page 11 of 12




           40.     All documents relating to Dave Kleiman’s phone records, including his home

    phone, cellular, and work phone, from January 2013 through April 2013.

           41.     All documents related to the probate of Dave Kleiman’s estate, including tax

    documents.

           42.     All documents that You received either formally or informally from any source that

    relate in any way to the claims in the Amended Complaint, including correspondence.

           43.     All documents You provided to any testifying experts and all materials that You

    allowed them to inspect. This Request is ongoing in nature, and thus covers all documents that

    You provide to any testifying expert and all materials that You allow them to inspect during the

    pendency of this litigation,

    Dated: January 18, 2019



                                                RIVERO MESTRE LLP

                                                Attorneys for Craig Wright
                                                2525 Ponce de León Blvd., Suite 1000
                                                Miami, Florida 33134
                                                Telephone: (305) 445-2500
                                                Facsimile: (305) 445-2505
                                                E-mail: arivero@riveromestre.com
                                                E-mail: jmestre@riveromestre.com
                                                E-mail: arolnick@riveromestre.com
                                                E-mail: zmarkoe@riveromestre.com
                                                E-mail: zkass@riveromestre.com
                                                Secondary: receptionist@riveromestre.com

                                                By:     /s/ Andrés Rivero__________
                                                        ANDRES RIVERO
                                                        Florida Bar No. 613819
                                                        JORGE A. MESTRE
                                                        Florida Bar No. 088145
                                                        ALAN H. ROLNICK
                                                        Florida Bar No. 715085




                                                   10
Case 9:18-cv-80176-BB Document 114-3 Entered on FLSD Docket 03/13/2019 Page 12 of 12




                                    CERTIFICATE OF SERVICE

           I certify that on January 18, 2019, I electronically served this document on all counsel of
    record by e-mail.
                                                                /s/ Andrés Rivero
                                                                ANDRÉS RIVERO




                                                    11
